     Case 2:19-cv-08235-VEB Document 27 Filed 03/29/21 Page 1 of 2 Page ID #:2587




1                                                                   JS-6

2

3

4

5

6

7
                         UNITED STATES DISTRICT COURT
8
                        CENTRAL DISTRICT OF CALIFORNIA
9

10
     SUSAN MARGARET CANAVAN,                      Case No. 2:19-CV-08235 (VEB)
11
                           Plaintiff,             JUDGMENT
12
     vs.
13
     ANDREW M. SAUL, Commissioner of
     Social Security,
14
                           Defendant.
15

16
           For the reasons set forth in the accompanying Decision and Order, it is hereby
17
     ADJUDGED AND DECREED THAT (1) Plaintiff’s request for an order remanding
18
     the case for further proceedings is DENIED; (2) the Commissioner’s request for an
19
     order affirming the Commissioner’s final decision and dismissing the action is
20                                            1

                     JUDGMENT – CANAVAN v SAUL 2:19-CV-08235-VEB
     Case 2:19-cv-08235-VEB Document 27 Filed 03/29/21 Page 2 of 2 Page ID #:2588




1    GRANTED; (3) judgment is entered in the Commissioner’s favor; and (4) the Clerk

2    of the Court shall CLOSE this case.

3          DATED this 29th of March 2021,

4

5                                       /s/Victor E. Bianchini
                                        VICTOR E. BIANCHINI
6                                   UNITED STATES MAGISTRATE JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20                                          2

                     JUDGMENT – CANAVAN v SAUL 2:19-CV-08235-VEB
